DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-18 and 20 allowable. The restriction requirement as set forth in the Office action mailed on 10/28/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 4, 7-8, 11-12, and 15-16  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-18 and 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every 
None of the references of the prior art teach or suggest the lubrication method or associated structure as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.
Claims 9-16 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 9, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method of lubricating fracking valves on a wellhead, comprising: mounting a distribution manifold of a grease distribution system on, adjacent to or remotely with respect to the wellhead, the distribution manifold hawing comprising a distribution manifold inlet coupling in fluid communication with a main valve conduit disposed In fluid communication with a plurality of manifold valves; placing a plurality of safety valves in fluid communication with the plurality of manifold valves, respectively; selecting at least one of the fracking valves for lubrication; placing at 
None of the references of the prior art teach or suggest the lubrication method or associated structure as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.
Claims 17-18 and 20 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 17, including every method step and associated structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A method of lubricating fracking valves on a wellhead, comprising:  mounting a distribution manifold of a grease distribution system on, adjacent to or remotely with respect to the wellhead, the distribution manifold having comprising a distribution manifold inlet coupling in fluid communication with a main valve conduit disposed in fluid communication a plurality of manifold valves: placing a plurality of safety valves to in fluid  communication with the plurality of .manifold valves, respectively; coupling placing a plurality of grease pressure gauges to in fluid communication with the plurality of safety valves, respectively; selecting at least one of the tracking valves for lubrication, placing at least one of the plurality of grease pressure gauges of the grease distribution system to in fluid communication with the at least one of the tracking valves; placing a grease pump in fluid communication with at least one of the plurality of manifold valves; opening the at least one of the plurality of manifold valves; and distributing grease from the grease pump through the at least one of the plurality of manifold valves and the at least one of the plurality of safety valves, respectively, to the at least one of the fracking valves by operation of the grease pump.” 
None of the references of the prior art teach or suggest the lubrication method or associated structure as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the method in the manner required by the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654